Citation Nr: 1212644	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1983 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2006.  A transcript of the hearing is associated with the claims file.

This case was most recently before the Board in October 2010, at which time it was remanded for further development.  The case has now been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The Board notes that further development was ordered in prior remands.  The March 2010 remand directives included affording the Veteran a VA examination to determine the etiology of all current, acquired psychiatric disorders.  The examiner was directed to opine with respect to each acquired psychiatric disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include her complaints of depression in active service, or was caused or chronically worsened by the service-connected residuals of fibroid cysts of the uterus and bilateral ovarian cysts.  A rationale for all opinions expressed was to be provided.  

In response to the Board's March 2010 remand, the Veteran was afforded a VA examination in July 2010.  After performing the examination, the examiner opined that it was less likely than not that the Veteran's diagnosed depressive disorder was related to her active service, or was caused by or chronically worsened by her service-connected residuals of fibroid cysts of the uterus or bilateral ovarian cysts.  The rationale provided was, in essence, that the Veteran was only treated once during service for marital problems and problems with her children, sought treatment for only six months in 1995, and did not return to treatment until 2009.

Following the July 2010 examination, the Board again remanded the case to provide the Veteran notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include notice addressing service connection on a secondary basis; to obtain current pertinent treatment records, including VA treatment records; to obtain the Veteran's service personnel records; and to obtain an addendum to the July 2010 VA examination report.  The addendum was to address each acquired psychiatric disorder present during the period of the claim, to include depression, and provide an opinion concerning whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include her complaints of depression in active service, or was caused or chronically worsened by the Veteran's service-connected residuals of fibroid cysts of the uterus and bilateral ovarian cysts.

In compliance with the October 2010 remand, the AMC provided the Veteran with the required notice regarding secondary service connection in a November 2010 letter.  Additionally service personnel records were obtained.  However, regarding the addendum to the July 2010 VA examination report, the examiner simply restated the opinion provided at the July 2010 examination:  that it was less likely than not that the Veteran's current diagnosis of depressive disorder was etiologically related to her active service, or was caused by or was chronically worsened by the Veteran's service-connected residuals of fibroid cysts of the uterus and bilateral ovarian cysts.  The examiner also essentially restated the rationale he provided in July 2010. 

However, the Board notes that the examiner continued to fail to address other psychiatric disorders with which the Veteran had been diagnosed during the pendency of claim, including bipolar disorder, and co-morbid dysthemic disorder, which were noted in VA treatment records.  Additionally, the Board finds that in providing the above-noted opinion, the examiner did not take into account the Veteran's history of reported depressive symptoms since her discharge from active service.  

Therefore, as the examination report is not adequate for adjudication purposes and as it is not in compliance with the Board's remand directive, further remand is required.  In this regard the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

The Board further notes that during the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2. Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist, who has not previously examined her, to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The examiner should review the record and identify each acquired psychiatric disorder present during the period of this claim.  Any indicated studies should be performed.

With respect to each such disorder identified, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed also must be provided.

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

